Citation Nr: 1800024	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  12-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for respiratory disability, to include asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The appellant and his wife testified before a Veterans Law Judge at a May 2014.  While that judge has since retired further action is not required in light of the decision below.

In September 2014, the Board, in pertinent part, remanded claims of entitlement to service connection for a psychiatric disorder and for breathing problems to include asthma.  Thereafter, VA in a February 2015 rating decision granted entitlement to service connection for depression secondary to coronary artery disease.  As such, the claim of entitlement to service connection for a psychiatric disorder is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative. Id.  

In November 2017, the appellant submitted a statement stating that his case had been resolved and that no further action was necessary.  Given this statement the Board finds that there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


